Citation Nr: 0124521	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-20 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right ankle disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel



INTRODUCTION

The veteran served in the Alabama Army National Guard from 
September 1967 until October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which granted service connection 
and assigned a 10 percent disability evaluation for a right 
ankle disability.  The 10 percent rating was made effective 
from June 11, 1999.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.

During the pendency of this appeal, the veteran has raised 
the issue of entitlement to service connection for a right 
knee disability, which he contends was injured at the same 
time as his right ankle.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.


REMAND

Medical records show that in November 1981 the veteran 
suffered a fracture of the right ankle as a result of a 
parachute jump from a C-130 airplane.  Private medical 
records from the Baptist Medical Center show the veteran was 
admitted to the hospital on November 21, 1981, for open 
reduction and internal fixation of the right ankle and 
released on November 26, 1981. 

At a July 1999 VA examination, range of motion of the ankle 
was 18 degrees of dorsiflexion, and 41 degrees of plantar 
flexion.  However, the veteran submitted a signed medical 
statement from Ralph T. Lyerly, M.D., dated in July 2001.  
This medical statement indicates that upon examination, Dr. 
Lyerly found the veteran's dorsiflexion to be 8 degrees and 
his plantar flexion to be 20 degrees.  Dr. Lyerly appears to 
indicate that he found such limitation of motion to be 
"marked" as contemplated by 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2001).  (A 10 percent disability rating is 
warranted under Diagnostic Code 5271 for "moderate" 
limitation of motion, and a 20 percent rating is warranted 
for "marked" limitation of motion.)

Whether Dr. Lyerly's findings accurately represent a 
worsening of the veteran's ankle disability since the 1999 VA 
examination is not clear, especially since Dr. Lyerly made no 
other findings with respect to any functional losses that may 
be experienced by the veteran.  Moreover, it is not clear 
whether the veteran now experiences problems with pain, 
weakness, etc., that might warrant extraschedular 
consideration, or consideration under rating criteria that 
allow for ratings higher than those allowed for the lower 
extremity by Diagnostic Code 5271, such as 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2001) (foot injuries).  Consequently, 
in order to obtain a complete evidentiary picture of the 
disability experienced by the veteran, a remand for another 
VA examination is warranted.  Accordingly, this case is 
REMANDED for the following actions.

1.  The RO should review the entire file 
and undertake any development necessary 
to comply with the Veterans Claims 
Assistance Act of 2000, Pub L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)) and implementing regulations found 
at 66 Fed. Reg. 45, 620 (Aug 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for treatment of his right 
ankle.  After obtaining any necessary 
authorizations from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran that have not been previously 
obtained.  The search for records should 
include those from Dr. Lyerly and Dr. 
Poe, who the veteran has previously 
mentioned, as well as any VA medical 
records relating to the examination or 
treatment of the veteran's right ankle.

3.  The veteran should be afforded a VA 
examination of his right ankle.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to the following:  
1) Whether the veteran experiences 
"moderate," or "marked" limitation of 
motion of the right ankle;  2) In 
accordance with 38 C.F.R. §§ 4.40 and 
4.45 (2001), whether the veteran suffers 
functional loss due to pain or weakness, 
less movement than normal, more movement 
than normal, excess fatigability, 
incoordination, swelling, deformity, 
instability of station, disturbance of 
locomotion, or interference with sitting, 
standing, or weight-bearing, as a result 
of disability of the right ankle.  Such 
additional functional debility should be 
described in terms of pertinent rating 
criteria found in 38 C.F.R. § 4.71a.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  The purpose of this remand is to obtain additional 
development.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

